In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00150-CR
____________

DARRELL LEE HUFFMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1076772



MEMORANDUM  OPINION
	Appellant, Darrell Lee Huffman, pleaded guilty to the felony offense of injury
to the elderly, and, in accordance with a  plea bargain agreement with the State, the
trial court sentenced appellant to confinement for five years.  Appellant filed a timely
pro se notice of appeal 
	In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App. 2004); Cooper
v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P. 25.2(a)(2).
	The trial court's certification of appellant's right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court's certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
	We note that appellant also waived his right to appeal.  See Buck v. State, 45
S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
 	All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).